Citation Nr: 1048432	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for stage IV left tonsillar 
squamous cell carcinoma, status post combined chemo and radiation 
therapy, to include as secondary to exposure to herbicide agents.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of Veterans 
Appeals (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for stage IV left tonsillar squamous cell 
carcinoma, status post combined chemo and radiation therapy, to 
include as secondary to exposure to herbicide agents.  The 
Veteran testified before the Board in January 2010.  In July 
2010, the Board requested a VA medical opinion of an oncologist.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 
1969 to February 1970.  

2.  The medical evidence shows that the Veteran has been 
diagnosed with stage IV left tonsillar squamous cell carcinoma 
which is medically attributed to his exposure to herbicide agents 
during his period of service in Vietnam.  


CONCLUSION OF LAW

The Veteran's stage IV left tonsillar squamous cell carcinoma is 
related to his service in Vietnam.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding the 
appeal at this time is not prejudicial to the claimant.   

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including tonsillar 
cancer, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a Veteran, service connection for 
certain presumptive disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after separation 
from active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran's period of active duty included service in Vietnam 
from February 1969 to February 1970.  Thus, the Veteran will be 
afforded the presumption of exposure to Agent Orange during his 
service in Vietnam.  

However, tonsillar cancer is not a disability associated with 
exposure to herbicides under 38 C.F.R. § 3.307(e).  Taking 
account of the available evidence and National Academy of 
Sciences' analysis, VA's Secretary has found that the credible 
evidence against an association between herbicide exposure and 
pharyngeal cancer outweighs the credible evidence for such an 
association.  He has determined that a positive association does 
not exist between exposure to herbicides and pharyngeal cancer 
and that a presumption of service connection based on exposure to 
herbicides to include Agent Orange is not warranted for 
pharyngeal cancer.  72 Fed. Reg. 32395 (Jun. 12, 2007).  The 
pharynx encompasses the tonsils, and therefore, the Secretary has 
also determined that a positive association does not exist 
between herbicide exposure and tonsillar cancer.  Therefore, the 
Board finds that service connection for left tonsillar cancer due 
to a presumption of being related to exposure to herbicides is 
not warranted.  38 C.F.R. § 3.309(e). 

Notwithstanding the fact that tonsillar cancer is not subject to 
presumptive service connection on the basis of herbicide 
exposure, the Veteran could still establish service connection 
for this condition with competent evidence that it was incurred 
in service, was present during other presumptive periods, or by 
submitting medical or scientific evidence that it was in fact due 
to herbicide exposure during service.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 

The Veteran contends that his tonsillar cancer should be 
considered a disability associated with exposure to herbicides 
because cancers of the lung, bronchus, larynx, and trachea are 
respiratory cancers currently associated with exposure to 
herbicides under 38 C.F.R. § 3.307(e).  The Veteran alleges that 
the tonsils and larynx are closely related parts of the upper 
respiratory tract and that cancer of the tonsils and of the 
larynx are only differentiated based on their specific anatomic 
locations.   

Service treatment records are negative for any complaints of or 
treatment for tonsillar cancer.  On separation examination in 
March 1971, the Veteran made no complaints regarding his tonsils, 
and his mouth and throat were found to have no abnormalities.  

Post-service private medical records dated from June 2003 to May 
2005 show that the Veteran was first diagnosed with invasive 
poorly differentiated squamous cell carcinoma of the left tonsil 
in July 2003 and that he periodically received surgery, radiation 
therapy, and chemotherapy for his cancer.  

In a July 2005 letter, the Veteran's treating physician reported 
that the Veteran had a prior history of pipe tobacco smoking for 
a period of years, which ended in 1983, and stated that this had 
been a significant risk factor for his current cancer.  The 
physician also noted that the Veteran had been exposed to Agent 
Orange in Vietnam.  He asserted that Agent Orange had been 
associated with increased risk for malignancy, including cancer 
of the upper respiratory tract.  The physician opined that the 
Veteran's current squamous cell carcinoma of the left tonsil and 
neck, consistent with stage IV disease, was as likely as not due 
to his in-service exposure to Agent Orange.  

The Veteran testified before a Decision Review Officer in October 
2007 and before the Board at a travel board hearing in January 
2010.  Testimony revealed, in pertinent part, that the Veteran 
had served as a helicopter pilot during his period of active duty 
in Vietnam and that he had been exposed to Agent Orange while 
conducting his flights.  The Veteran testified that he had 
researched that the squamous cell carcinoma currently on his left 
tonsil would also occur in the lungs approximately 30 percent of 
the time.  He maintained that there was a close association 
between the tonsils and the lungs, bronchus, larynx, and trachea 
because all airborne particles, food, and liquid had to pass by 
the tonsils before reaching the lungs, bronchus, larynx, or 
trachea.  He particularly noted that the tonsils were located 
only about an inch away from the larynx.  He reported that he 
currently suffered from black hairy growths on the tongue, dry 
mouth, and needing water to keep his throat moist.  He stated 
that he had to be fed on liquids through a gastric tube during 
his chemotherapy and radiation treatments and that he was 
currently unable to eat certain foods due to the lack of saliva 
for breaking down certain foods.  

The Board requested a VA medical opinion of an oncologist in July 
2010 to determine whether the Veteran's stage IV left tonsillar 
squamous cell carcinoma was considered to be a type of 
respiratory cancer similar to cancer of the lung, bronchus, 
larynx, and trachea, and whether the Veteran's left tonsillar 
cancer was due to his exposure to Agent Orange during service.  
In September 2010, a hematologist/oncologist from the Veterans 
Health Administration reviewed the Veteran's entire claims file.  
She opined that a stage IV squamous cell carcinoma of the tonsil 
could be considered to be a type of respiratory cancer similar to 
a cancer of the lung, bronchus, larynx, and trachea.  She 
concluded that it was at least as likely as not that the 
Veteran's stage IV squamous cell carcinoma of the left tonsil was 
due to his exposure to Agent Orange during his service in 
Vietnam.   

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board finds that the July 2005 and September 
2010 medical opinions from the Veteran's private physician and 
the VA oncologist are both competent and probative evidence of a 
medical nexus.  In this regard, both opinions relate the 
Veteran's stage IV left tonsillar cancer to his in-service 
exposure to Agent Orange.  There is no other 


evidence to the contrary of record.  Consequently, the Board 
finds that service connection for stage IV left tonsillar 
squamous cell carcinoma is warranted.  


ORDER

Service connection for stage IV left tonsillar squamous cell 
carcinoma is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


